DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Claims 2-9 have been added.
Status of Claims
2.    This Office Action is in response to the application filed on 02/01/2021. Claims 1-9 is presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Terminal Disclaimer
4.	Terminal disclaimer filed on 02/01/2021 has not  been accepted (see DISQ 2/03/2021). 
Response to Arguments
5.	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant argued that Behroozi in view of Gallien does not teach “receiving by a radio node in a wireless mesh network, a first set of link quantification messages that were transmitted at a maximum transmit power level by a transmitting radio node in the wireless mesh network”.
Examiner respectfully disagrees. Examiner has broadly interpreted a transmitter transmits some messages (signals, packets, etc.) at  maximum power level (adjustable power level) to a receiver. Link quantification and mesh network at first consideration were not given a patentable weight. However, Behroozi teaches that the following embodiment and descriptions are directed to wireless mesh network. However, it is to be understood that the embodiments are not limited to wireless mesh networks. Wireless networks in general can benefit from the methods of characterizing transmission power levels and transmission data rates described (see paragraph 19). 
Therefore, Behroozi teaches a transmitter transmits signals at different (varying power level) transmission power levels. Behroozi teaches other nodes (receivers) receive from a node (transmitter) the signals (messages) at a predetermined amount of signal strength (power level) when the signals are transmitted from the node (transmitter) at another predetermined level of signal strength (see paragraph 20). In addition, Behroozi teaches signals (messages) transmitted from transmitter at varying power level wherein the transmitter power level can be configured at a predetermined power level, or above a threshold, or at maximum transmission power (see paragraphs 21 and 23). Thus, only these paragraphs plus the  knowledge of a person of ordinary skill can that the limitation “receiving by a radio node in a wireless mesh network, a first set of link quantification messages that were transmitted at a maximum transmit power level by a transmitting radio node in the wireless mesh network” is not patentable over the prior art of record. The above reasoning is also applicable to the limitation “receiving, by the receiving radio node in the wireless mesh network, at least portions of a subsequent sets of link quantification messages that were transmitted at lower power levels below the maximum transmit power level by the transmitting radio node in the wireless mesh network”. The difference between this limitation and its precedence limitation is messages (signals) are transmitted at lower transmission power level than maximum transmission power level. Any person of ordinary skill in the art can perform this limitation based on the above reasoning and Behroozi teachings (paragraphs 19 “wireless mesh network and transmission power levels”, paragraph 20 “transmitting messages at predetermined power level and receiving the transmitted messages at different power levels”,  paragraph 21 “transmitting messages at varying power levels (above or lower) than threshold”, and paragraph 23 “transmitting at maximum transmission power”).
The above reasoning is also applicable to the limitation “receiving subsequent sets of link quantification messages in which each subsequent set of link quantification messages was transmitted at a unique discrete lower power level” For example,  Behroozi teachings “Neighbor nodes (receivers) can receive signals from a node (transmitter) at a predetermined amount of signal strength (power level) when the signals are transmitted from the node (transmitter) at another predetermined level of signal strength (see paragraph 20 and as discussed above).
 	The above reasoning with exception of “at which the receiving radio node experiences measurable packet error rate” is also applicable to the limitation “detecting, by the receiving radio node from the subsequent sets of link quantification messages, one of the lower power levels at which the receiving radio node experiences measurable packet error rate” However, Behroozi teachings the path losses between access node (transmitter) transmitting messages at varying power levels to the receivers (see paragraph 20).
	With respect to the limitation “storing the power level at which the receiving radio node experiences measurable packet error rate as an indication of noise on a link between the receiving node and the transmitting node”, Behroozi teaches path losses of the link between transmitter and receiver as function of varying transmission power levels of messages transmitted over the link between transmitter and receiver (see paragraph 21). In addition, Behroozi teaches higher data rates require a larger signal-to-noise ratio at the receiver for successful packet reception, and using a higher data rate may result in higher probability of packet loss, necessitating retransmissions (see paragraph 5). In addition, Behroozi teaches optimal signal-to-noise ratio (SNR) as a function of transmission power and link quality (see Fig. 4 and paragraphs 31-32). In addition, Behroozi teaches Generally, an optimal (or at least a near-optimal) transmission power can be determined for the particular link quality. For example, the point 310 as designated on FIG. 3 can be determined to be a near-optimal transmission power. The curve shows that increasing the transmission power level can improve the air-time metric (the increased transmission power provides an increasing SNR required for a higher data rate which results in less transmission time per packet) until a certain point in which the number of neighbors affected by the transmission starts to increase the air-time metric (see Fig. 3 and paragraph 30).
In view of applicant’s amendments, applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of instant application is the scope of claim 1 of claim 2 of Douglas combined.
16/541,445
Douglas
Remarks
1. A method, comprising: 
receiving, by a receiving radio node in a wireless mesh network, a first set of link quantification messages that were transmitted at a maximum transmit power level by a transmitting radio node in the wireless mesh network; 

receiving, by the receiving radio node in the wireless mesh network, at least portions of a subsequent sets of link quantification messages that were transmitted at lower power levels below the maximum transmit power level by the transmitting radio node in the wireless mesh network; 

detecting, by the receiving radio node from the subsequent sets of link quantification messages, one of the lower power levels at which the receiving radio node experiences measurable packet error rate; 

storing the power level at which the receiving radio node experiences measurable packet error rate as an indication of noise on a link between the receiving node and the transmitting node; and 
1. A method, comprising: 
receiving, by a receiving radio node in a wireless mesh network, a first set of link quantification messages that were transmitted at a maximum transmit power level by a transmitting radio node in the wireless mesh network; 

receiving, by the receiving radio node in the wireless mesh network, at least portions of a subsequent sets of link quantification messages that were transmitted at lower power levels below the maximum transmit power level by the transmitting radio node in the wireless mesh network; 

detecting, by the receiving radio node from the subsequent sets of link quantification messages, one of the lower power levels at which the receiving radio node experiences measurable packet error rate; and 

storing the power level at which the receiving radio node experiences measurable packet error rate as an indication of noise on a link between the receiving node and the transmitting node.
The limitations are substantially the same, excepts the highlighted portions.


receiving subsequent sets of link quantification messages in which each subsequent set of link quantification messages was transmitted at a unique discrete lower power level.
2. The method of claim 1, wherein receiving comprises: 
receiving subsequent sets of link quantification messages in which each subsequent set of link quantification messages was transmitted at a unique discrete lower power level.


 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi et al. (US 2013/0258950 A1) in view of Chung et al. (US 2014/0036715 A1). 
For claim 1 Behroozi et a method, comprising: 
receiving, by a receiving radio node in a wireless mesh network, a first set of link quantification messages that were transmitted at a maximum transmit power level by a transmitting radio node in the wireless mesh network (see paragraphs 19-20 and 23 “a transmitter transmits signals to the receiver at variable transmission power levels over wireless links in a mesh network environment (e.g., maximum transmission power level)” and as discussed in the response to the Response to Arguments above); 
receiving, by the receiving radio node in the wireless mesh network, at least portions of a subsequent sets of link quantification messages that were transmitted at lower power levels below the maximum transmit power level by the transmitting radio node in the wireless mesh network (see paragraphs 19-20 and 23 “a transmitter transmits signals to the receiver at variable transmission power levels over wireless links in a mesh network environment (e.g., maximum transmission power level)” and as discussed in the response to the Response to Arguments above); 
detecting, by the receiving radio node from the subsequent sets of link quantification messages, one of the lower power levels at which the receiving radio node experiences measurable packet error rate (see paragraphs 19-20 and 23 “a transmitter transmits signals to the receiver at variable transmission power levels over wireless links in a mesh network environment (e.g., maximum transmission power level)” and as discussed in the response to the Response to Arguments above); 
storing the power level at which the receiving radio node experiences measurable packet error rate as an indication of noise on a link between the receiving node and the transmitting node (see paragraph 5 “as transmission power level increase probability of packet losses increase”, Fig 3 “Air-time(link quality) metric versus Transmission power level”, Fig. 4 “obtaining optimal SNR as transmission power level varies”, paragraphs 30-31  and as discussed in the response to the Response to Arguments above); and 
receiving subsequent sets of link quantification messages in which each subsequent set of link quantification messages was transmitted at a unique discrete lower power level (see paragraphs 19-20 and 23 “a transmitter transmits signals to the receiver at variable transmission power levels over wireless links in a mesh network environment (e.g., maximum transmission power level)” and as discussed in the response to the Response to Arguments above).
Behroozi does not explicitly teach storing information.
However, Chung teaches storing measured reception power level and packet error rate in order to obtain optimal MCS (see paragraphs 12, 14, 17, 49, claims 4, 6, and 9).
Thus, it would have been obvious to a person of ordinary skill before the effective filing date of invention to use the teachings of Chung in the transmission power characterization of links of Behroozi in order to obtain optimal MCS (see Chung: paragraphs 12, 14, 17, 49, claims 4, 6, and 9).

For claim 2 Behroozi in view of Chung teaches the method, wherein storing the power level at which the receiving radio node experiences measurable packet error rate comprises: 
storing the power level at which the receiving radio node experiences measurable packet error rate as an indication of transient noise on the link between the receiving node and the transmitting node (see Chung: paragraphs 12, 14, 17, 49, claims 4, 6, and 9 “storing measured reception power level and packet error rate in order to obtain optimal MCS”).

For claim 3 Behroozi in view of Chung teaches the method, further comprising: calculating an approximation of a signal to noise ratio for the link between the receiving node and the transmitting node using the maximum transmit power level and the power level at which the receiving radio node experiences measurable packet error rate (see Behroozi: Fig. 4 “SNR versus Transmission power level” and Chung: paragraphs 12, 14, 17, 49, claims 4, 6, and 9 “storing measured reception power level and packet error rate in order to obtain optimal MCS”).

For claim 4 Behroozi in view of Chung teaches the method, further comprising: determining, from the first set of link quantification messages, a received signal strength indication for the link between the receiving node and the transmitting node to quantify a noise level for the link between the receiving node and the transmitting node (see Behroozi: Fig. 4 “SNR calculation”, paragraphs 18, and 30 “higher levels SNR at receiver, requires higher transmission signal power”, Chung: Fig. 3 “S106”, paragraph 14, and 58 “measuring reception power level and packet error rate”).

For claim 5 Behroozi in view of Chung teaches the method, wherein determining the received signal strength indication comprises: calculating individual received signal strength indications for each of the messages of the first set of link quantification messages; and determining an average received signal strength indication from the calculated individual received signal strength indications (see Behroozi: Fig. 7 “a received signal strength of the reference signals” and paragraph 38 “measure the signal strength and power level” and a person of ordinary skill can perform average of calculated individual received signal strength-although Behroozi teaches averaging function as well in paragraph 28).

For claim 7 Behroozi in view of Chung teaches the method, wherein detecting one of the lower power levels at which the receiving radio node experiences measurable packet error rate comprises: determining, by the receiving radio node, that one or more link quantification messages of one of the sets of link quantification messages was not received (as discussed in claim 1); and Page 3 of 11Application Serial No. 16/541,445 Amendment and Response dated February 1, 2021Reply to Office Action mailed July 31, 2020associating a transmit power level of the one of the sets of link quantification messages as the lower power level at which the receiving radio node experiences measurable packet error rate (as discussed in claim 1).

For claim 8 Behroozi in view of Chung teaches the method, further comprising: receiving, by the receiving radio node, proximity check messages from endpoint devices; and storing endpoint device identifiers (see Behroozi: paragraph 7-8 the identified neighbor affected by the signals transmitted from an access point”, paragraph 25 “proximity of neighboring access nodes” and as discussed in claim 1).

8.	Claims 6 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Behroozi et al. (US 2013/0258950 A1) in view of Chung et al. (US 2014/0036715 A1) further in view of Zhuang et al. (US 2011/0110230 A1).

	For claim 6 Behroozi in view of Chung teaches with exception of aggregator the method, further comprising: transmitting link quantification information to an aggregator, the link quantification information comprising a node identifier of the transmitting radio node, a node identifier of the receiving radio node, the determined received signal strength indication for the link between the receiving node and the transmitting node, and the lower power level at which the receiving radio node experiences measurable packet error rate for the link between the receiving node and the transmitting node (as discussed in claim 1).
	However, Zhuang teaches The analyzer 212 is configured to analyze the link(s)
of a wireless path and the wireless path in the wireless multi-hop network. For example, the analyzer 212 is configured to collect statistics of the BER of the link(s); or the analyzer 212 is configured to obtain status of the link(s), including break of the link( s ), connection of the link(s ), or combination thereof, and analyze the connectivity of the link(s) according to the information such as Received Signal Strength Indicator (RSSI) of the link(s) (see Zhuang: paragraph 34). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Zhuang in the combined transmission power characterization of links of Chung and  Behroozi in order to for an aggregator (analyzer) to analyze link (s) status in wireless network and provide causes of errors or faults (see Zhuang: paragraph 34).

For claim 9 Behroozi in view of Chung further in view of Zhuang teaches the method, further comprising: transmitting the endpoint device identifiers to an aggregator (as discussed in claims 1 and 6).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gallien (US 2016/0345335 A1).

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415